Case 1:17-cr-00452-CCB Document 45 Filed 12/10/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA 7
V. * Criminal No.: CCB-17-0452
THOMAS ALLERS *
4K
ORDER

Counsel for federal prison inmate Thomas Allers filed a letter December 4, 2018
requesting that Mrs. Allers be allowed to obtain a copy of her husband’s sentencing transcript.
The court reporter, correctly, had advised Mrs. Allers that under Standing Order 2013-03 he was
required to send the transcript to the Warden of the institution where Mr. Allers is located.
During a conference call on December 7, 2018, counsel explained that the purpose of the
transcript was to consult with an attorney about litigation, specifically a potential §2255 motion.
Mrs. Allers agrees not to send the transcript to her husband. Accordingly, under these particular
circumstances, it is hereby Ordered that:

The court reporter will be permitted to provide a redacted sentencing transcript to Mrs.
Allers on the condition that the transcript will be used for the purpose of consulting counsel
about potential §2255 litigation and will not be sent to Thomas Allers or to any other inmate.
Payment of the transcript fee and acknowledgment from Mrs. Allers that she is bound by this

Order are required before the transcript is provided to her.

/S/ Les

Catherine C. Blake
United States District Judge

: f at
So Ordered this / © day of December, 2018.
